EXHIBIT 99 MBT Financial Corp. Announces Preliminary Fourth Quarter and Full Year 2015 Profit MONROE, Mich., January 25, 2016 – MBT Financial Corp., (Nasdaq: MBTF), the parent company of Monroe Bank & Trust, reported a preliminary net profit of $4,014,000 ($0.18 per share, basic and diluted), in the fourth quarter of 2015, compared to a profit of $2,149,000 ($0.09 per share, basic and diluted), in the fourth quarter of 2014. The net profit for the year ended December 31, 2015 was $12,082,000 ($0.53 per share, basic and diluted), compared to $7,315,000 ($0.33 per share, basic and diluted) in the year ended December 31, 2014. Earnings for the Company improved this quarter largely due to the negative provision for loan losses expense of $2.0 million. Net interest income and non-interest expenses also improved compared to the fourth quarter of 2014. The net interest margin decreased from 3.14% in the fourth quarter of 2014 to 3.11% in the fourth quarter of 2015, but the average amount of interest earning assets increased $79.9 million. As a result, net interest income improved by 6.0% in the fourth quarter of 2015 compared to the fourth quarter of 2014. The provision for loan losses decreased $2 million compared to the fourth quarter of 2014 as no provision was recorded in the fourth quarter of 2014 and a negative expense of $2 million was recorded this quarter. Classified assets decreased 16.8% during the fourth quarter and the analysis of the risk in the loan portfolio indicated that the Allowance for Loan Losses should be reduced by $2.1 million, or 16.1% during the quarter. Total Loans decreased $6.6 million during the fourth quarter, but increased $7.9 million during the year. The continued improvement in asset quality enabled the Company to reduce the Allowance for Loan and Lease Losses from 2.16% of loans at the end of 2014 to 1.76% as of the end of 2015. Non-interest income decreased $61,000, or 1.5% in the fourth quarter of 2015 compared to the fourth quarter of 2014. Deposit account fees and debit card income increased while wealth management income and rental income from Other Real Estate Owned decreased. Total non-interest expenses decreased $330,000, or 3.4% in the fourth quarter of 2015 compared to the fourth quarter of 2014. Salaries and benefits decreased $298,000 or 4.9% due to an efficiency initiative that reduced our staffing in the fourth quarter of 2015. Expenses related to Other Real Estate Owned decreased $152,000 due to the decrease in the number of properties owned and FDIC deposit insurance expense decreased $239,000 as the assessment rate decreased when the FDIC and the State of Michigan terminated the Bank’s informal regulatory agreement in 2015. Total assets of the company increased $63.7 million, or 5.0% compared to December 31, 2014. Total loans increased $7.9 million since the end of 2014. Capital increased $12.8 million during the year primarily due to the profit of $12.1 million. The ratio of equity to assets increased from 10.52% at the end of 2014 to 10.98% at December 31, 2015. The Bank’s Tier 1 Leverage ratio increased from 9.55% as of December 31, 2014 to 10.90% as of December 31, 2015. H. Douglas Chaffin, President and CEO, commented, “We are pleased with our results for 2015. We focused on improving asset quality for the last several years, and the results of those efforts are now being fully reflected in our earnings. While we remain concerned about the effect of global and national issues on our local economy, we plan to continue our efforts to improve profitability by growing our loan portfolio and improving our operational efficiency. At the beginning of the fourth quarter we began an efficiency initiative that will provide meaningful expense reductions beginning in the first quarter of 2016 while maintaining a high level of customer service and satisfaction. Our current environment still presents challenges, but we remain confident in our ability to maintain our position as the premier independent provider of financial services in the communities we serve.” Conference Call MBT Financial Corp. will hold a conference call to discuss the 2015 results on Tuesday, January 26, 2016, at 10:00 a.m. Eastern Time. The call will be webcast and can be accessed at the Investor Relations/Corporate Profile page of MBT Financial Corp.’s web site www.mbandt.com. The call can also be accessed in the United States by calling toll free (877) 510-3783. The toll free number for callers in Canada is (855) 669-9657 and international callers can access the call at (412) 902-4136. A replay will be available one hour after the conclusion of the call at (877) 344-7529, Conference #10078236. The replay will be available until February 26, 2016 at 9:00 a.m. Eastern. The webcast will be archived on the Company’s web site and available for twelve months following the call. About the Company: MBT Financial Corp. (NASDAQ: MBTF), a bank holding company headquartered in Monroe, Michigan, is the parent company of Monroe Bank & Trust (“MBT”). Founded in 1858, MBT is one of the largest independently owned community banks in Southeast Michigan. With over $1.3 billion in assets, MBT is a full-service bank, offering a complete range of business and personal accounts, credit and mortgage options, investment and retirement services and award-winning financial literacy outreach. MBT employee volunteers contribute approximately 9,000 hours of community service annually. MBT’s Commercial Lending Group is a top SBA lending partner. MBT’s Wealth Management Group (“WMG”) is one of the largest and most respected in Michigan. The Michigan Bankers Association ranks MBT fourth among all Michigan banks for total trust assets. With offices and ATMs in Monroe, Lenawee, and Wayne Counties, convenient mobile and online banking, a robust online and social media presence and a comprehensive array of products and services, MBT prides itself in offering World Class Banking with a Local Address. Visit MBT’s website at www.mbandt.com. Forward-Looking Statements Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset/liability management, change in the financial and securities markets, including changes with respect to the market value of our financial assets, the availability of and costs associated with sources of liquidity, and the ability of the Company to resolve or dispose of problem loans. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. MBT FINANCIAL CORP. CONSOLIDATED FINANCIAL HIGHLIGHTS - UNAUDITED Quarterly Year to Date (dollars in thousands except per share data) 4th Qtr 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr EARNINGS Net interest income $ 9,328 $ 9,224 $ 9,081 $ 9,342 $ 8,802 $ 36,975 $ 34,701 FTE Net interest income $ 9,469 $ 9,358 $ 9,213 $ 9,474 $ 8,934 $ 37,514 $ 35,256 Provision for loan and lease losses $ ) $ ) $ - $ ) $ - $ ) $ ) Non interest income $ 3,919 $ 3,978 $ 3,805 $ 3,625 $ 3,980 $ 15,327 $ 13,353 Non interest expense $ 9,485 $ 9,166 $ 9,730 $ 9,819 $ 9,815 $ 38,200 $ 38,667 Net income $ 4,014 $ 3,006 $ 2,285 $ 2,777 $ 2,149 $ 12,082 $ 7,315 Basic earnings per share $ 0.18 $ 0.13 $ 0.10 $ 0.12 $ 0.09 $ 0.53 $ 0.33 Diluted earnings per share $ 0.18 $ 0.13 $ 0.10 $ 0.12 $ 0.09 $ 0.53 $ 0.33 Average shares outstanding 22,764,801 22,748,974 22,733,739 22,721,845 22,697,204 22,742,476 22,109,911 Average diluted shares outstanding 22,967,108 22,949,063 22,931,544 22,906,334 22,956,549 22,916,754 22,379,337 PERFORMANCE RATIOS Return on average assets % Return on average common equity % Base Margin % FTE Adjustment % Loan Fees % FTE Net Interest Margin % Efficiency ratio % Full-time equivalent employees 297 337 350 355 366 335 368 CAPITAL Average equity to average assets % Book value per share $ 6.46 $ 6.42 $ 6.11 $ 6.17 $ 5.92 $ 6.46 $ 5.92 Cash dividend per share $ - $ - $ - $ - $ - $ - $ - ASSET QUALITY Loan Charge-Offs $ 1,191 $ 192 $ 407 $ 322 $ 455 $ 2,112 $ 6,114 Loan Recoveries $ 1,091 $ 309 $ 295 $ 1,105 $ 533 $ 2,800 $ 3,643 Net Charge-Offs $ 100 $ ) $ 112 $ ) $ ) $ ) $ 2,471 Allowance for loan and lease losses $ 10,896 $ 12,996 $ 13,079 $ 13,191 $ 13,208 $ 10,896 $ 13,208 Nonaccrual Loans $ 8,633 $ 10,623 $ 11,135 $ 12,329 $ 13,040 $ 8,633 $ 13,040 Loans 90 days past due $ 4 $ 6 $ - $ 3 $ 10 $ 4 $ 10 Restructured loans $ 18,910 $ 20,972 $ 22,812 $ 22,788 $ 22,896 $ 18,910 $ 22,896 Total non performing loans $ 27,547 $ 31,601 $ 33,947 $ 35,120 $ 35,946 $ 27,547 $ 35,946 Other real estate owned & other assets $ 2,383 $ 2,154 $ 4,237 $ 4,893 $ 5,633 $ 2,383 $ 5,633 Nonaccrual Investment Securities $ - $ - $ - $ - $ - $ - $ - Total non performing assets $ 29,930 $ 33,755 $ 38,184 $ 40,013 $ 41,579 $ 29,930 $ 41,579 Classified Loans $ 28,490 $ 34,948 $ 41,952 $ 46,668 $ 48,978 $ 28,490 $ 48,978 Other real estate owned & other assets $ 2,383 $ 2,154 $ 4,237 $ 4,893 $ 5,633 $ 2,383 $ 5,633 Total classified assets $ 30,873 $ 37,102 $ 46,189 $ 51,561 $ 54,611 $ 30,873 $ 54,611 Net loan charge-offs to average loans % -0.07 % % -0.52 % -0.05 % -0.11 % % Allowance for loan losses to total loans % Non performing loans to gross loans % Non performing assets to total assets % Classified assets to total capital % Allowance to non performing loans % END OF PERIOD BALANCES Loans and leases $ 618,785 $ 625,406 $ 625,172 $ 619,385 $ 610,880 $ 618,785 $ 610,880 Total earning assets $ 1,231,128 $ 1,212,892 $ 1,177,475 $ 1,196,949 $ 1,160,371 $ 1,231,128 $ 1,160,371 Total assets $ 1,342,313 $ 1,316,719 $ 1,292,104 $ 1,307,053 $ 1,278,657 $ 1,342,313 $ 1,278,657 Deposits $ 1,165,393 $ 1,136,809 $ 1,121,280 $ 1,135,312 $ 1,111,811 $ 1,165,393 $ 1,111,811 Interest Bearing Liabilities $ 926,598 $ 904,297 $ 898,116 $ 914,569 $ 908,590 $ 926,598 $ 908,590 Shareholders' equity $ 147,341 $ 146,154 $ 138,864 $ 140,208 $ 134,536 $ 147,341 $ 134,536 Tier 1 Capital (Bank) $ 142,997 $ 138,163 $ 134,215 $ 131,235 $ 117,944 $ 142,997 $ 117,944 Total Shares Outstanding 22,790,707 22,761,327 22,741,898 22,730,647 22,718,077 22,790,707 22,718,077 AVERAGE BALANCES Loans and leases $ 621,217 $ 624,921 $ 621,010 $ 615,994 $ 606,060 $ 620,811 $ 599,803 Total earning assets $ 1,211,342 $ 1,190,561 $ 1,183,291 $ 1,176,825 $ 1,131,448 $ 1,190,599 $ 1,116,165 Total assets $ 1,302,176 $ 1,283,384 $ 1,275,744 $ 1,270,661 $ 1,225,996 $ 1,283,078 $ 1,208,450 Deposits $ 1,139,475 $ 1,130,807 $ 1,121,658 $ 1,124,633 $ 1,085,325 $ 1,129,191 $ 1,072,485 Interest Bearing Liabilities $ 902,216 $ 903,648 $ 906,725 $ 917,079 $ 880,276 $ 907,368 $ 882,480 Shareholders' equity $ 147,626 $ 140,619 $ 141,507 $ 135,971 $ 132,121 $ 141,460 $ 124,702 MBT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED Quarter Ended December 31, Year Ended December 31, Dollars in thousands (except per share data) Interest Income Interest and fees on loans $ 7,201 $ 7,096 $ 29,012 $ 28,451 Interest on investment securities- Tax-exempt 290 279 1,116 1,171 Taxable 2,507 2,275 9,808 8,815 Interest on balances due from banks 41 16 105 102 Total interest income 10,039 9,666 40,041 38,539 Interest Expense Interest on deposits 533 686 2,359 3,109 Interest on borrowed funds 178 178 707 729 Total interest expense 711 864 3,066 3,838 Net Interest Income 9,328 8,802 36,975 34,701 Provision For Loan Losses ) - ) ) Net Interest Income After Provision For Loan Losses 11,328 8,802 39,975 35,201 Other Income Income from wealth management services 1,152 1,253 4,728 4,749 Service charges and other fees 1,115 1,025 4,173 3,979 Debit Card income 689 586 2,438 2,174 Net gain (loss) on sales of securities 124 90 398 ) Net gain (loss) on other real estate owned ) 18 ) ) Origination fees on mortgage loans sold 129 148 579 378 Bank Owned Life Insurance income 362 354 1,353 1,416 Other real estate owned rent 12 72 217 436 Other 372 434 1,725 1,821 Total other income 3,919 3,980 15,327 13,353 Other Expenses Salaries and employee benefits 5,777 6,075 23,095 23,238 Occupancy expense 696 696 2,770 2,736 Equipment expense 794 725 3,026 2,727 Marketing expense 283 199 1,104 839 Professional fees 523 512 2,130 2,132 Other real estate owned expense 8 160 372 1,047 FDIC deposit insurance assessment 175 414 1,230 1,949 Bonding and other insurance expense 206 258 866 1,035 Telephone expense 105 119 422 474 Other 918 657 3,185 2,490 Total other expenses 9,485 9,815 38,200 38,667 Profit Before Income Taxes 5,762 2,967 17,102 9,887 Income Tax Expense 1,748 818 5,020 2,572 Net Profit $ 4,014 $ 2,149 $ 12,082 $ 7,315 Basic Earnings Per Common Share $ 0.18 $ 0.09 $ 0.53 $ 0.33 Diluted Earnings Per Common Share $ 0.18 $ 0.09 $ 0.53 $ 0.33 Dividends Declared Per Common Share $ - $ - $ - $ - MBT FINANCIAL CORP. CONSOLIDATED B ALANCE SHEETS (Unaudited) Dollars in thousands December 31, 2015 December 31, 2014 Assets Cash and Cash Equivalents Cash and due from banks Non-interest bearing $ 14,996 $ 15,957 Interest bearing 70,054 36,165 Total cash and cash equivalents 85,050 52,122 Securities - Held to Maturity 41,282 32,613 Securities - Available for Sale 496,859 473,176 Federal Home Loan Bank stock - at cost 4,148 7,537 Loans held for sale 1,477 548 Loans 617,308 610,332 Allowance for Loan Losses ) ) Loans - Net 606,412 597,124 Accrued interest receivable and other assets 23,365 29,465 Other Real Estate Owned 2,383 5,615 Bank Owned Life Insurance 53,093 51,825 Premises and Equipment - Net 28,244 28,632 Total assets $ 1,342,313 $ 1,278,657 Liabilities Deposits: Non-interest bearing $ 253,795 $ 218,221 Interest-bearing 911,598 893,590 Total deposits 1,165,393 1,111,811 Repurchase agreements 15,000 15,000 Accrued interest payable and other liabilities 14,579 17,310 Total liabilities 1,194,972 1,144,121 Shareholders' Equity Common stock (no par value) 23,492 23,037 Retained Earnings 126,214 114,132 Unearned Compensation ) - Accumulated other comprehensive income (loss) ) ) Total shareholders' equity 147,341 134,536 Total liabilities and shareholders' equity $ 1,342,313 $ 1,278,657 FOR FURTHER INFORMATION: H. Douglas Chaffin John L. Skibski Julian J. Broggio Chief Executive Officer Chief Financial Officer Director of Marketing (734) 384-8123 (734) 242-1879 (734) 240-2341 doug.chaffin@mbandt.com john.skibski@mbandt.com julian.broggio@mbandt.com
